Citation Nr: 1242663	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to June 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  The case was before the Board in September 2010, when in pertinent part, the matters of service connection for sinusitis, rhinitis, and a variously diagnosed psychiatric disability to include posttraumatic stress disorder (PTSD) were remanded for additional development.  In a May 2012 rating decision, the RO granted the Veteran service connection for PTSD and that matter is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of this claim has had, sinusitis.

2.  Allergic rhinitis was not manifested in service and the preponderance of the evidence is against a finding that the Veteran's current allergic rhinitis is related to his service or to any event therein.


CONCLUSION OF LAW

Service connection for sinusitis and rhinitis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was timely advised of VA's duties to notify and assist in the development of his claims.  An October 2005 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this matter was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  With respect to further treatment records that remain outstanding, the Board finds that any further attempt to secure such records would be futile.  In March 2012, after unsuccessful attempts to obtain the records, the RO issued a formal finding that records of alleged treatment at the San Antonio VAMC (Medical Center) for the period from June 1970 to December 31, 1971 are unavailable.  [A February 2012 response from the San Antonio VAMC states that the "patient's medical records contained no information for requested timeframe."]  The Board finds that the development directed in the September 2010 remand has been completed to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998).

The RO arranged for a VA examination in connection with the sinusitis and rhinitis claims in May 2012.  The Board finds that it contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities at issue to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background 

Initially, the Board notes all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's STRs are silent with respect to complaints or findings of sinusitis or rhinitis and his December 1969 separation examination reflects that his sinuses were normal on clinical evaluation.  He reported he had no history of ear, nose, or throat trouble, sinusitis, chronic or frequent colds, or hay fever.  

The initial postservice evidence of sinus related complaints is a February 2007 VA treatment report which shows that the Veteran presented with complaints of cough and a 3 week history of sinus drainage.  An addendum to the report notes a history of allergic rhinitis and seasonal allergies and rhinitis.  Subsequent VA treatment records note sinus series were WNL (within normal limits), and that medication for allergies was prescribed.  His active problem list has included allergic rhinitis since February 2007.  

During his June 2010 videoconference hearing, the Veteran testified that he experienced sinus related symptoms in service and such symptoms have persisted to the present.  He reported that he received treatment for sinus complaints in service and post-service at the Audie Murphy VA Medical Center (VAMC) in 1971.  

A May 2012 report of VA examination lists a diagnosis of allergic rhinitis and notes that the Veteran "could not remember when the allergies started" and "said he had breathing difficulty in Vietnam in 1969, due to dust."  Based upon examination of the Veteran and review of his claims file (including extensive medical history from 1979 (with some gaps) to the present), the examiner opined that the claimed condition is "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness" and provided the following explanation: 

Review of STRs in his active duty and Report of Medical Examination and History dated 12-10-1969 demonstrated normal findings on the nose and sinus.  There is no record to indicate any symptoms of allergic rhinitis or sinusitis.  Review of private record demonstrated diagnosis of rhinitis in 2007.  He has been on nasal spray since then.  

Legal Criteria and Analysis 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Service connection also may be granted for [a disease] initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303 (d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A layperson is generally not capable of opining on matter requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) . Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Regarding sinusitis, the threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought, i.e., sinusitis.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that a current disability may be shown even though the disability resolves during the course of the claim as long as the Veteran has a disability at the time the claim is filed or during the pendency of the claim.  

While it may reasonably be conceded (for the purpose of this appeal) that the Veteran had some breathing problems in service due to dust, there is no evidence that sinusitis was manifested in service.  Of even greater significance is that the record does not show that the Veteran now has, or at any time during the pendency of this appeal has had, sinusitis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  Notably, a May 2012 VA examination found no evidence of such disease.  While the Veteran is competent to report symptoms he experiences, including trouble breathing and sinus drainage, whether or not such symptoms are the result of sinusitis is a medical question beyond the capability of his lay observation.  See Jandreau, 492 F.3d at 1377.  Absent competent evidence of a medical diagnosis of sinusitis, there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).
Regarding rhinitis, it is not in dispute that the Veteran now has allergic rhinitis; postservice treatment records show such diagnosis.  However, his STRs are silent for this condition.  The Veteran has provided competent testimony that his sinus related symptoms started in service and have persisted; what is still needed to substantiate his claim of service connection for rhinitis is evidence showing that the current allergic rhinitis is related to his service.

There is no evidence that allergic rhinitis was manifested in service.  While postservice treatment records note allergic rhinitis, his nose and sinus were negative on December 1969 service separation examination and his initial postservice treatment for sinus related complaints is not until February 2007 (nearly 27 years after separation from service) when his symptoms were diagnosed as allergic rhinitis.  Notably, although the February 2007 addendum treatment report notes that the Veteran had a history of allergic rhinitis, prior treatment records are silent for such findings.  

On May 2012 VA examination the examiner (who reviewed the record) noted that the Veteran's allergic rhinitis dates back to approximately 2007, and opined that it is unrelated to the Veteran's service.  There is no competent (medical) evidence in the record to the contrary, i.e., indicating that the Veteran's current allergic rhinitis is indeed related to his service.  His theory that the allergic rhinitis is related to (an undocumented) sinus condition in service has no probative value.  In the absence of onset in and a continuity of symptoms since service (as here) of allergic rhinitis, the etiology of such disease is a complex medical question.  While the Veteran is competent to provide evidence of lay-observable events or the presence of disability, or symptoms of disability capable of lay observation (to include sinus difficulty), (See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)), he is not competent to establish by his own statements that his allergic rhinitis is etiologically related to undocumented complaints/difficulties in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1374, 1377 (Fed. Cir. 2007).  Significantly the lengthy time interval between service and the earliest postservice clinical documentation of allergic rhinitis is, of itself, a factor for consideration against a finding that a current chronic sinus disability is related to service.  
Accordingly, the Board finds that the preponderance of the evidence is against these claims, and that the appeals in these matters must be denied.


ORDER

Service connection for sinusitis and rhinitis is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


